Name: Commission Regulation (EC) No 2783/98 of 22 December 1998 amending Regulation (EC) No 1524/98 laying down detailed rules for the application of the specific measures adopted in respect of fruit and vegetables, plants and flowers for the benefit of the French overseas departments and determining the forecast supply balance for 1999
 Type: Regulation
 Subject Matter: agricultural activity;  trade;  economic policy;  overseas countries and territories;  plant product
 Date Published: nan

 Avis juridique important|31998R2783Commission Regulation (EC) No 2783/98 of 22 December 1998 amending Regulation (EC) No 1524/98 laying down detailed rules for the application of the specific measures adopted in respect of fruit and vegetables, plants and flowers for the benefit of the French overseas departments and determining the forecast supply balance for 1999 Official Journal L 347 , 23/12/1998 P. 0017 - 0018COMMISSION REGULATION (EC) No 2783/98 of 22 December 1998 amending Regulation (EC) No 1524/98 laying down detailed rules for the application of the specific measures adopted in respect of fruit and vegetables, plants and flowers for the benefit of the French overseas departments and determining the forecast supply balance for 1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 on introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 2(6) thereof,Whereas common detailed rules for implementation of the specific measures for the supply of certain agricultural products to the French overseas departments are laid down in Commission Regulation (EEC) No 131/92 (3), as last amended by Regulation (EC) No 1736/96 (4), and whereas Commission Regulation (EC) No 1524/98 (5) lays down additional detailed rules for the application of the arrangements for the supply of processed fruit and vegetables and the forecast balance determining the quantities eligible for the specific supply arrangements for the period 1 July to 31 December 1998;Whereas the quantities of products eligible for the specific supply arrangements are determined by means of forecast balances established periodically and subject to revision on the basis of essential market requirements and taking account of local production and traditional trade flows; whereas the forecast balance based on the French overseas departments' market requirements for 1999 is established in the Annex hereto;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Part A of Annex I to Regulation (EC) No 1524/98 is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 356, 24. 2. 1991, p. 1.(2) OJ L 267, 9. 11. 1995, p. 1.(3) OJ L 15, 22. 1. 1992, p. 13.(4) OJ L 225, 6. 9. 1996, p. 3.(5) OJ L 201, 17. 7. 1998, p. 29.ANNEX '>TABLE>